UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re: Lee Alexander Bressler

CARBON INVESTMENT PARTNERS, LLC, and                                     19 Civ. 7000 (PAE)
CARBON MASTER FUND, L.P.,
                                                                            ORDER
                                        Appellants,
                        -v-

LEE ALEXANDER BRESSLER,

                                        Appellee.


PAUL A. ENGELMAYER, District Judge:

       On July 26, 2019, appellants Carbon Investment Partners, LLC, and Carbon Master Fund,

L.P., through counsel, filed a notice of appeal from an order of the U.S. Bankruptcy Court for the

Southern District of New York. Dkt. 1. The Federal Rules of Bankruptcy Procedure require that

“within 14 days after . . . the appellant’s notice of appeal as of right becomes effective, ” the

appellant “must file with the bankruptcy clerk and serve on the appellee a designation of the

items to be included in the record on appeal and a statement of the issues to be presented.” Fed.

R. Bankr. P. 8009(a). Appellants failed to fulfill either of these requirements, and in fact have

taken no action or made any filing on the docket of this case in the more than eight months that

this case has been open. This appeal is therefore dismissed for failure to prosecute.

       The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

                                                           PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: April 2, 2020
       New York, New York
